DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For claim 8; In the third line the word “these” is not clearly defined therefore, rendering the claim indefinite. The examiner will be interpreting the word “these” recited in line 3 of claim 8 as the egg accommodation (opening) formed by the first grid.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-11, & 16-19 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Aangenendt (US 20150075440 A1).
For claim 1; Aangenendt teaches an egg tray for supporting eggs in an incubation chamber, the egg tray comprising: 
a first grid (fig. 3 grid is made up of the lower rings (5)) extending in a bottom plane (fig. 3 (14) and column 3; lines 20-23), 
the first grid (fig. 3 grid is made up of the lower rings (5)) comprising one or more adjacent rows (fig. 1 & 2 the rows of (5)) with ribs (figs. 2 & 3 in plane with (15) (16) (17) (18) (19) (20) including the form of the lower rings (5), the supports (7) (8) (9) (10) (12) & (13), and where the lower rings and supports are attached to each other and column 3; lines 5-24) which are slanted and extend from one side of the row to the other side of the row to form a plurality of adjacent openings (fig. 1-3 (100) and column 3; lines 3-6), 
wherein an opening defines an egg accommodation (fig. 2 & 3 (100) and column 3; lines 3-6), 
wherein the ribs are configured for contacting an egg at a contact area (fig. 5 & 6 (7) (8) (9) (10)) of the ribs between two rib ends in order to support an egg in the egg accommodation (column 3; lines 5-19).
For claim 2;
Aangenendt further discloses an egg tray wherein every opening in a row defines an egg accommodation (fig. 2 & 3 (100) and column 2; line 66-column 3; line 19). Therefore, Aangenendt inherently teaches an egg tray wherein every other opening in a row defines an egg accommodation. 
For claim 5; Aangenendt teaches all limitations as stated above.
Aangenendt further discloses an egg tray wherein the egg tray further comprises a second grid (fig. 1-3 the grid made up of (6)), attached to the first grid (column 3; lines 20-33), wherein the second grid is adapted to provide additional support to eggs when the tray is tilted (column 2; lines 29-30).
For claim 6; Aangenendt teaches all limitations as stated above.
Aangenendt further discloses an egg tray wherein the second grid is spaced (fig. 3 (25) and column 3; lines 34-37) in a direction perpendicular to the bottom plane with respect to the first grid (fig. 2 & 3 (15) (16) (17) (18) (19) (20) and column 3; lines 20-33) such that the second grid provides support to eggs when the tray is tilted (column 2; lines 29-30). 
For claim 7; Aangenendt teaches all limitations as stated above.
Aangenendt further discloses an egg tray wherein the openings of the second grid have a different shape with respect to the openings of the first grid (figs. 1-3 (5) (6) and column 3; lines 20-43).
For claim 8; Aangenendt teaches all limitations as stated above.
Aangenendt further discloses an egg tray wherein the openings of the second grid are aligned with the egg accommodations to co-define these (fig. 1-3 and column 3; lines 5-14).
For claim 9;
Aangenendt further discloses an egg tray wherein the second grid comprises openings which have a substantially hexagonal shape, when projected in the bottom plane (fig. 2-6 (5) and column 3; lines 25-28).
For claim 10; Aangenendt teaches all limitations as stated above.
Aangenendt further discloses wherein the first grid and the second grid are connected by connection members that extend between the first grid and the second grid (fig. 2 & 3 (15) (16) (17) (18) (19) (20) and column 3; lines 20-33) and are configured to define a grid spacing between the first grid and the second grid (fig. 3 (25) and column 3; lines 34-37), wherein the grid distance is defined in a plane perpendicular to the bottom plane.
For claim 11; Aangenendt teaches all limitations as stated above.
Aangenendt further discloses an egg tray wherein the grid spacing (D2) (fig. 3 (25) and column 3; lines 34-37) is configured such that the second grid prevents an egg from tilting out of the egg accommodation associated with the egg (column 2; lines 29-30).
For claim 16; Aangenendt teaches all limitations as stated above.
Aangenendt further discloses an egg tray wherein at least one of the ribs comprises a recess (fig. 3 & 6 (5) (12) (13) the distance between (12) and (5) is the recess between each support (13)) that extends between contact faces of the contact area (column 3; lines 5-19).
For claim 17; Aangenendt teaches all limitations as stated above.
Aangenendt further discloses an egg tray wherein the recess is configured such the egg is free-standing with respect to the rib (fig. 6 (12) (13) and column 3; lines 11-19).
For claim 18;
Aangenendt further discloses an egg tray wherein the recess extends between two opposite contact faces of the contact area (fig. 3, 5, & 6, (5) (7) (8) (9) (10) (12) (13)) and wherein in use an egg contacts both contact faces (column 3; lines 11-19).
For claim 19; Aangenendt teaches all limitations as stated above.
Aangenendt further discloses an egg tray wherein the egg tray is adapted to only contact the eggs via the ribs (fig. 3, 5, & 6, (5) (7) (8) (9) (10) (12) (13) and column 3; lines 11-19).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 12, & 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aangenendt (US 20150075440 A1).
For claim 3; Aangenendt teaches all limitations as stated above.
Aangenendt does not teach the ribs being substantially straight.
However, it would have been an obvious matter of design choice to make the different portions of the ribs of whatever form or shape was desired or expedient i.e. straight. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04 IV. B.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the egg tray taught by Aagnenendt straight ribs.
For claim 4; Aangenendt teaches all limitations as stated above.
Aangenendt does not teach the openings being defined by three ribs nor openings that have a substantially triangular shape when projected in the bottom plane.
However, it would have been an obvious matter of design choice to make the openings a substantially triangular shape defined by three ribs or whatever form/shape was desired or expedient. A change in shape or form is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. See MPEP 2144.04 IV. B.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the egg tray taught by Aangenendt so that the ribs are in a triangular shape in order to minimize the points of contact.
For claim 12; Aangenendt teaches all limitations as stated above.
Aangenendt teaches an egg tray wherein 
an opening of the first grid has an inscribed circle, with an inner diameter ID1 (fig. 3 & 6 (5) and ID1 being the distance from (12) to a second (12) parallel from the first) and
an opening of the second grid has an inscribed circle, with an inner diameter ID2 (fig. 3 (6) and ID2 being the distance from (22) to a second (22) parallel from the first)
Aangenendt discloses the claimed invention except for an egg tray wherein the ratio between ID1 and ID2 is explicitly between 0.4 to 0.6, and wherein the ratio between ID1 and the grid spacing D2 is explicitly between 0.7 to 1.7. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the ratio between ID1 and ID2 within the range of 0.4-0.6 and make the ratio between ID1 and D2 within the range of 0.7-1.7 in order to receive an egg’s curvature and retain the egg in a snug seat, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05 II. A.
For claim 14; Aangenendt teaches all limitations as stated above.
Aangenendt discloses the claimed invention except for wherein the grid spacing (D2) is between 10 mm and 50 mm or preferably between 15 mm and 20 mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the grid spacing (D2) between 10 mm and 50 mm, preferably between 15 mm and 20 mm in order to hold the eggs within the tray stationary regardless of orientation, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05 II. A.
For claim 15; Aagenendt teaches all limitations as stated above.
Aagenendt discloses the claimed invention except for wherein the inner diameter ID1 is between 20 to 24 mm and the inner diameter ID2 is between 37 to 47 mm. It would have been See MPEP 2144.05 II. A.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Aangenendt as applied to claim 1 above, and further in view of HERMANUS (WO 0203785 A1).
For claim 24; Aangenendt teaches all limitations as stated above.
Aangenendt does not disclose the method step of tilting the tray.
However, HERMANUS does teach tilting a loaded egg tray with respect to the horizontal (claim 15 and page 3; lines 27-31).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the known technique taught by HERMANUS to improve the similar device taught by the modification of Aangenendt in the same way. See MPEP 2143 I. (C).
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose the ratio between the ratios D1 and D2 as outlined in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE P MACCRATE whose telephone number is (571)272-5215. The examiner can normally be reached M-Th: 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICOLE PAIGE MACCRATE/Examiner, Art Unit 3642                                                                                                                                                                                                        /JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642